Title: New York Ratifying Convention. Remarks (John McKesson’s Version), [30 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 30, 1788]
Mr. Lansing stated the differences between him & Mr. Hamilton on Saturday—
Mr. Hamilton stated the sentimts. he had held forth—
And denied that he ever was for Subverting the State Govts. or reducing them to the State of Corporations—
Mr. Lansing—The Question is what were the Sentimts. the Honoble.
Gent maintained.
The Idea he held up was it necessary to reduce the State Govts. to the Situation
Mr. Yates—A disagreable Controversy—
perhaps I may in my Notes have omitted something—
I endeavoured to take nothing but truth—
I went with great Reluctance—I held it my Duty to go—

I every day reduced my Notes to the form of the Speech—
The Plan as reported was nearly such as it is now—
He gave a preference to that [which] the House had gone thro instead of the federal plan
That the state Govts. would in their nature be unfriendly to the Genl. Governmt.
That whether it was a general Sentimt. cannot be declared—
Many of the leading Characters were of that opinion—
Mr. Hamilton—The Convention as a Body meant to preserve the State Governments—
That he did suppose that there would be an opposition between the State Govts. And Genl Govt and therefore necessary to fortify the Genl Govt—
I suppose the word Corporate Rights not to have been used by me—but to be result of the gentlemans reasoning or Idea of my Reasoning—
Mr. Yates—in answer to the Question that it was probable or possible that the State Govts. would be extinguished, and therefore it was best to form the Genl. Govt. so as not to have any dependence on the State Govts—best to stand on its own footing—
